DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-8, 10-14, 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims have been amended to include previously indicated allowable subject matter. Upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed power tool comprising a motor housing; a motor arranged in the motor housing; a front housing; an output member extending from the front housing; a gear case having a mounting portion arranged between the front housing and the motor housing; a gear train arranged in the gear case, the gear train configured to transfer torque from the motor to the output member; a bracket coupled to the mounting portion; and a support member secured to the mounting portion by the bracket, the support member being attachable to the lanyard, wherein the motor housing includes a motor housing bore, the gear case includes a gear case bore, and the front housing includes a front housing bore, and wherein a first fastener extends through the motor housing bore, the gear case bore, and the front housing bore to clamp the gear case between the front housing and the motor housing. Specifically the motor housing including a motor bore, a gear bore and the front housing including a front housing bore, wherein a first fastener extends through the motor housing bore, the gear case bore, and the front housing bore to clamp the gear case between the front housing and the motor housing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731